UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: June 7, 2007 (Date of earliest event reported) ROYAL INVEST INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-27097 98-021578 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th Floor New York, NY 10019-4702 (Address of principal executive offices) (Zip Code) (203) 557-3845 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 - REGISTRANT’S BUSINESS AND OPERATIONS Item 1.02Termination of a Material DefinitiveAgreement. On May 15, 2007 the Registrant terminated theAcquisition Agreement with F.V.G. B.V. a Dutch Corporation signed on September 25, 2006to acquireall the issued and outstanding stock of Emile-Staete B.V., a Dutch corporation, which owns six properties consisting of a property at Mijlweg 7 in Vianen, the Netherlands; at Berenkoog 53 in Alkmaar, the Netherlands;at Einthovenstraat 1 c.a. in Alkmaar, the Netherlands;at Keulsekade 216 in Utrecht, the Netherlands;at Edisonweg 9 in Woerden, the Netherlands;and fifty (50%) percent of De Schans 1802 in Lelystad, the Netherlands.All the issued and outstanding stock of Rico-Staete B.V., a Dutch corporation, which owns one property in Emmerich, Germany at Tackenweide 12. From Franciscus C.V. a Dutch Limited Partnership one property in Hilversum, in the Netherlands at Fransiscusweg 10. SECTION5 - REGISTRANT’S BUSINESS AND OPERATIONS Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. A SpecialMeeting of theShareholdersof theRegistrant was held at the Registrant's corporate office at 1350 Avenue of the Americas, on the 24th Floor, New York, New Yorkon the 26th day of January, 2007 at 10 o'clock A.M. pursuant to call to meeting by the directors of the Company on January 5, 2007,fixing said time and place. A quorum, representing greater than fifty percent of theissued shares was present in person or by telephone which represents a majority authorized to vote at such meeting. At the meeting, the shareholders by unanimous vote approved the Articles of Amendmentthat has been priorapproved by theofficersanddirectors of the Company by a similarunanimousvote,to change the name of theCompanyfrom Wah king Invest Corp. to Royal Invest International Corp. to reflect the true nature of thebusinessof theCompany. Saidchange in name wasfiledwith the Secretary of State of Delawareon January 26, 2007. In addition,the shareholdersapproved to change the fiscal year of the Company from July 31, to December 31. SECTION8 - OTHER EVENTS Item 8.01Other Events. On March 1, 2007 the Registrant's trading symbol changed from WAHK to RIICcoinciding with the name changefrom Wah king Invest Corp. to Royal Invest International Corp. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statement and Exhibits. Exhibits: Exhibit No.Document Description 3.1 Amendment to the Certificate of incorporation dated January 26, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL INVEST (Registrant) Date: June 7, 2007 By: /s/ JERRY GRUENBAUM Jerry Gruenbaum Chief Executive Officer (Duly Authorized Officer) Date: June 7, 2007 By: /s/ NATHAN LAPKIN Nathan Lapkin Chief Financial Officer and President (Principal Financial and Accounting Officer)
